DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 27-28, 31, 34-36, 39, and 40 have been examined.
Claims 1-10, 12-15, 17-26, 29-30, 32-33, and 38 remain withdrawn.
Claims 11, 16, and 37 remain cancelled.

Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive.
The applicants have made arguments concerning the prior art references used in the previous Office Action
In this regards, the arguments concerning the muscle fiber in venturi effects are noted, but these are not in the examined claimed invention.  The examined claims are NOT limited to food production and have a broader usage.  
It is noted that the applicants are arguing concerning the fiber alignment, however, in examination of the claimed process it is directed to either liquid or moldable product that can be subjected through the process.  There is not a limitation as to the process provided of what is worked upon.  In this regards, the applicant’s arguments concerning the meat are noted but are unpersuasive as it is not limited to only this material to be worked upon.

The primary arguments by the applicants include regarding the Milly, Cullen, and Gogate.  Of which, in regards to Milly, the applicants argue of the Milly and the combination with Wolff, there claimed invention is not limited to the particular materials worked by the process.  Here, the Milly reference teaches of known effects of the cavitation upon the material and relevant with the Eisenberg teachings.  The Wolff reference teaching of known structure in forming a venturi effect and is relevant to the Eisenberg reference.  The argument of the intended use of Wolff is noted, but not persuasive as the teachings are directed to known structures that would form a venturi effect upon a liquid or moldable material.  That Wolff is utilized upon meat is noted, however, the cavitation effect from a venturi effect may have different effects dependent upon the material worked upon.  Here, the applicants have focused the arguments of Wolff and the purpose of Wolff rather than the combination of the references in relation 
In regards to claims 34-36 and 39-40, the arguments have been considered, however, these remain considered obvious in light of the structure by Wolff in forming a venturi effect and particular of the different dimensions of the features in relation to another.  This would have been obvious for one skilled in the art regarding the overlapping ranges regarding the shape.
In regards to claim 28, regarding the flash, while argument concerning Wolff is noted, the specification does not provide teaching of the definition of flash.  In this context, the interpretation can include additional post processing of the materials including the teachings of the flash cooking/freezing of the Goldberger or Garwood references particularly for food materials.
In regards to claims 27 and 31, the double patenting rejection remains as the applicants have not provided arguments sufficient to overcome the rejection particularly with the known effect as taught by Eisenberg of cavitation that can be formed via venturi.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 27-28, 31, 34-36, and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillip Eisenberg (“Cavitation”) in view of Wolff (US2013/0164425A1) and Paul Jesse Milly (“Utilizing Hydrodynamic Cavitation and Ultraviolet Irradiation To Improve The Safety Of Minimally Processed Fluid Food”), Cullen etal. (“Novel Thermal and Non-Thermal Technologies for Fluid Foods”), or Parag R. Gogate (“Application of Hydrodynamic Cavitation for Food and Bioprocessing’)).

Regarding claims 27,
Eisenberg teaches that hydrodynamic cavitation is known to occur in a venturi effect, wherein cavitation is defined as exactly claimed (P 121 -122) (Figure 1), wherein there is a two-phase flow of the liquid and its vapor.

Eisenberg does not specifically teach of the venturi effect being utilized in a claimed spherical and cylinder shape. However, Eisenberg does teach of the glass venturi tube which includes teaching of the narrowing portion to a throat portion of a venturi tube.
In regards to forming a cavitation effect, via sphere connected to a cylinder, with which an effect of an acceleration and a pressure drop, these describes a result of a venturi effect as mentioned in Eisenberg. Furthermore, known formation of forming a venturi effect upon materials known in the food arts is described in Wolff.

Here, Wolff teaches a method comprising:

wherein when said liquid or moldable product goes from said sphere to said cylinder there is an acceleration and a pressure drop of said product (venturi effect) ((0005, 0007-0010,0012-0020,0022-0024,0027,0036-0037,0048,0050-0055,0061 ,0063- 0067,0069-0077], Claims 1-3, 7-10, 12-16, 18, 20). The process and structure of Wolff in creating a cavitation does not include any changes in the ambient temperature.
Further, as mentioned above, Wolff teaches subjecting at least liquid or food to a venturi effect using said sphere connected to said cylinder, see paragraphs [0003, 0005, 0007, 0016, 0022, 0066], Claim 7, Claim 14, specifically, see [0005] of the object of the present invention is an apparatus and process to be used with “solids, liquids, and gases”, and which the apparatus and process relates to “creating a venturi effect”.

Furthermore, Milly, Cullen, and Gogate individually teach that hydrodynamic cavitation induced within a bulk fluid in the food arts.


reduce energy consumption, increased efficiency, enhanced mixing, and high product throughput (P113, P37, 60) and/or achieving microbial lethality at reduced temperatures (P37,60) and/or maintain product integrity during processing (P37, 60) and/or provides processors an effective method for pasteurizing low acid and commercial sterilization of high acid foods (P79, 60, 114) and/or pasteurizing high acid fluid foods at low temperature (P113) and/or inactivate pathogens and preserving nutritional/nutraceutical components in the food product (P3-4) and/or inactivate spoilage bacteria at reduced processing temperature (P4) and/or preserving the freshness of the food product (P4, 50) (which improve Quality of the food as desired by Wolff ([000131))

In Cullen, it is taught that such hydrodynamic cavitation can facilitate mixing and emulsification (P137).

In Gogate, it is taught that such hydrodynamic cavitation (P2-3, 7) can effectively pasteurize and/or sterilize fluid foods at reduced temperature by the combined thermal and cavitation effects (P30)

It would have been obvious to one having ordinary skilled in the art to modify the process of Eisenberg in view of Wolff and further in view of Milly, Cullen, or Gogate by generating a hydrodynamic cavitation during said venturi effect for the purpose(s) set forth above (see the above underlined motivation(s) for Milly, Cullen, or Gogate).

The Examiner notes that the combination of Eisenberg/Wolff/Milly or Eisenberg/Wolff/Cullen or Eisenberg/Wolff/Cogate teaches “creating a cavitation effect to said liquid or moldable product by using said sphere connected to said cylinder" as recited in claim 27.

In claim 27, “said cavitation’ in line 7 is assumed to refer to the term “a cavitation effect” in line 5.

Regarding claim 28, the combination of Eisenberg/Wolff/Milly or Eisenberg/Wolff/Cullen or Eisenberg/Wolff/Cogate remain as applied to claim 27 above.
With respect to the claimed flash, the Examiner notes the following:
breather plate (70, 60) or grinder plate (100) or fill plate (40,170) each having a spherical section connected to cylindrical section (see above) having a diameter ratio of 1.1-2.5 (within the range of Applicant’s as shown below) which creates a venturi, (as demonstrated above)) and (Applicant: breather plate (10) having spherical section (14) connected to cylindrical section (16) having a diameter ratio of 1.01-4 which creates a venturi and also a fill plate or stripper plate having spherical section (14) connected to cylindrical section (16) having a diameter ratio of 1.01-4 which creates a venturi, Figures 1-3, ((0004-0005,0008-0010,0012-0015,0017,0022-0029,0033,0036-0038,0047], Claims 1-37));


Applicant teaches that in order to create a flash a shorter cylinder length combined with said diameter ratio differences between said sphere and said cylinder is used ([0007]); therefore, one having ordinary skill in the art would find that the apparatus and substances/material would have the same properties and therefore the Examiner takes the position that said liquid or moldable product further experiences flash as claimed. NOTE: Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently posses the characteristics of his/her claimed product. Whether the rejection is based on “inherency” under 35 USC § 102, “on prima facie obviousness” under 35 USC § 108, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).

Regarding claim 31, the combination of Eisenberg/Wolff/Milly or Eisenberg/Wolff/Cullen or Eisenberg/Wolff/Cogate remain as applied to claim 27 above.
Wolff additionally discloses wherein said sphere connected to said cylinder is found in a breather plate (70). See Figures 6-8.

Regarding claim 34, the combination of Eisenberg/Wolff/Milly or Eisenberg/Wolff/Cullen or Eisenberg/Wolff/Cogate remain as applied to claim 27 above.
The combination of Eisenberg/Wolff/Milly or Eisenberg/Wolff/Cullen or Eisenberg/Wolff/Cogate further discloses wherein factors that contribute to said cavitation consist of pressure difference between said sphere and said cylinder (venturi effect) or diameter difference between said sphere and said cylinder (diameter ratio difference) as demonstrated in the aforementioned rejection of claims 27 and 37 above.

Regarding claim 35, the combination of Eisenberg/Wolff/Milly or Eisenberg/Wolff/Cullen or Eisenberg/Wolff/Cogate remain as applied to claims 27-28 above.
Wolff further discloses wherein said flash is created when a cylinder length is shortened and combined with diameter ratio differences between said sphere and said cylinder as demonstrated in the aforementioned rejection of claims 27-28 and 37 above. See Figures 5-8,10-12,17-18.
The claim states of the cylinder being shortened, however, it is silent upon the amount along with the diameter ratio differences. The structure of Wolff would encompass the features as currently claimed.

Regarding claim 36, the combination of Eisenberg/Wolff/Milly remain as applied to claim 27 above.
Wolff further discloses wherein said method is used with any device that uses liquid in a sphere-cylinder device ([0005, 0007-0010, 0012-0020, 0022-0024, 0027, 0036-0037, 

Regarding claim 38, the combination of Eisenberg/Wolff/Milly or Eisenberg/Wolff/Cullen or Eisenberg/Wolff/Cogate remain as applied to claim 27 above.
Wolff further discloses wherein said method is used with any device that uses liquid in a sphere-cylinder device ([0005, 0007-0010,0012-0020,0022-0024,0027,0038- 0037,0048,0050-0055,0081 ,0083-0067,0069-0077], Claims 1-3, 7-10, 12-18, 18, 20). See Figures 5-8, 10-12, 17-18.

Regarding claim 39, the combination of Eisenberg/Wolff/Milly or Eisenberg/Wolff/Cullen or Eisenberg/Wolff/Cogate remain as applied to claim 27 above.
In regards to the sphere has a diameter 1.7 to 3.1 greater than the cylinder, Wolff teaches of a range of 1.1-2.5 ([18, 87], Claims 1 & 8) which overlaps the claimed range.  

Regarding claim 40, the combination of Eisenberg/Wolff/Milly or Eisenberg/Wolff/Cullen or Eisenberg/Wolff/Cogate remain as applied to claim 27 above.
Wolff further discloses wherein the sphere has a cross section 2.9 to 9.7 greater than a cylinder which intersects it (Examiner notes that Wolff teaches a sphere intersecting a cylinder ([(0016]). Since a cross-section of a sphere encompasses the diameter of said sphere and because Wolff teaches that the diameter of said sphere is between 1.1 to 2,5 times greater than the cylinder portion which intersects it ([16,67], Claims 1 & 8), therefore Wolff teaches the sphere having a cross section 1.1 to 2.5 times greater than 
It would have been obvious to one having ordinary skilled in the art to optimize said diameter (cross-section) ratio in order create conditions to meat flow which maintain improved cell structure; since Wolff recognizes that the diameter (cross- section) ratio to the result-effective and it is well-established that the optimization of result-effective variable only requires ordinary skilled in the art.).

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable Eisenberg in view of Wolff and Milly (or Cullen or Gogate), or in the alternative further view of Goldberger et al. (US4516291) or Garwood (US2003/0170359A1). Examiner would like to note that this rejection is separate from the rejection of claim 28 above.

Regarding claim 28, the combination of Eisenberg/Wolff/Milly or Eisenberg/Wolff/Cullen or Eisenberg/Wolff/Cogate remain as applied to claim 27 above.
The prior art references do not specifically state of flash.
Goldberger teaches that it is known in the art to flash frozen meat patties (192) to be packaged and shipped to the consumer (Column 9 Line 33-45, Column 1 Line 10- 29).

It would have been obvious to one having ordinary skill in the art to modify the process of the combination of Eisenberg/Wolff/Milly or Eisenberg/Wolff/Cullen or Eisenberg/Wolff/Cogate In view of the teaching of Goldberger or Garwood by flash freezing and/or flash cooking said meat patties for the purpose preparing said meat patties for consumer consumption.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AlA. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eT D-info-l.jsp.
Claims 27 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,609,879 in view of Phillip Eisenberg (“Cavitation”).
In regards to claim 27, the ‘879 patent claims a similar method having a method of evacuating air and food product (the claimed moldable product) trom a breather plate orifice comprising of accelerating evacuation of air and the food product through the orifice, decreasing pressure applied to the food product while in the orifice wherein said acceleration and decrease in pressure are caused by venturi created by a sphere intersecting a cylinder within the orifice (see claimed acceleration and pressure drop, and further of the reduced pressure).
The ‘879 patent does not specifically claim of cavitation to occur.
However, Eisenberg teaches that hydrodynamic cavitation is known to occur in a venturi effect, wherein cavitation is defined as exactly claimed (P l21 -122) (Figure 1).
It would have been obvious for one of ordinary skill in the art to recognize that the venturi effect of ‘879 patent from the same process and structure would create cavitation as taught by Eisenberg. 
In regards to claim 31, the ‘879 patent also claims sphere and cylinder located in the breather plate, via location within a breather plate orifice. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 form, of particular note, see:
Pease (US 2012/0324789) teaches of venturi used upon a liquid.
Jannise (US 2016/0153263) teaches of venturi used upon a liquid.
King (US 5748694) teaches of a device (plate 30’) comprising a multiplicity of orifices which creates a venturi.
Oklejas (US 2015/0321161) teaches of cavitation of fluid in a plate.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744